Title: To George Washington from Nathanael Greene, 21 September 1780
From: Greene, Nathanael
To: Washington, George


                        

                            
                            Sir
                            Camp at Tappon Septr 21st 1780
                        
                        Agreeable to your Excellency’s directions of the 18th, I have taken our old Camp at this place we marched
                            yesterday; and Meggs’s Regiment for west Point the day before.
                        Colonel Tilghman communicated the last intelligence we have from New York. Since that I have not been able to
                            obtain the least information of what is going on there, tho’ we have people in from three different quarters: none of them
                            returning makes me suspect some secret expedition is in contemplation, the success of which depends altogether upon its
                            being kept a secret. Colonel Dayton is gone to Elizabeth town and Major Burnet to New Ark, to see if any thing can be
                            learned from those places.
                        We are pretty well supplied with provisions for five or six days to come with what is in Camp and on the road
                            from the Eastward and the westward.
                        Nothing material has happened in the Army since your Excellency left Camp. I am with great respect your
                            Excellencys most obdt hume Servt
                    